DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the reply filed on 04/12/2022.

Claims 1, 6-10, 12 and 14 have been amended. 
Claim 11 has been canceled. 
Claims 1-10 and 12-16 are pending.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul N. Conover on 06/29/2022.
The application has been amended as follows: 

In the Abstract, line 2, “comprise” has been changed to - - have - -.
In the Abstract, line 9, “comprising” has been changed to - - having - -.
In the Abstract, line 14, “comprising” has been changed to - - having - -.
In the Specification, page 5, line 26 “surface 200” has been changed to - - surface 220 - -.
In the Specification, page 5, line 27 “surface 200” has been changed to - - surface 220 - -.
In the Specification, page 7, line 8 “surface 200” has been changed to - - surface 220 - -.
In the Specification, page 7, line 16 “surface 200” has been changed to - - surface 220 - -.
In the Specification, page 7, line 20 “surface 200” has been changed to - - surface 220 - -.
In the Specification, page 7, line 26 “surface 200” has been changed to - - surface 220 - -.
In the Specification, page 8, line 22 “port 100” has been changed to - - port 110 - -.
In the Specification, page 13, line 17 “device 110” has been changed to - - device 100 - -.
In the Specification, page 15, line 8 “device 200” has been changed to - - device 100 - -.
In the Specification, page 16, line 17 “port 100” has been changed to - - port 110 - -.
Specification, page 16, line 18 “port 100, causing” has been changed to - - port 110, causing - -.
In the Specification, page 16, line 18 “firmly within the port 100” has been changed to - - firmly within the port 110 - -.
In the Specification, page 16, line 19 “port 100” has been changed to - - port 110 - -.
In the Specification, page 17, line 9 “port 100” has been changed to - - port 110 - -.
In the Specification, page 17, line 19 “port 100” has been changed to - - port 110 - -.
In Claim 1, line 6, “the distal direction” has been changed to - - a distal direction - -.
In Claim 6, line 6, “the distal direction” has been changed to - - a distal direction - -.
In Claim 8, line 6, “the distal direction” has been changed to - - a distal direction - -.
In Claim 9, line 2, “the front-to-back” has been changed to - - a front-to-back - -.
In Claim 14, line 10, “the distal direction” has been changed to - - a distal direction - -.

REASONS FOR ALLOWANCE
Claims 1-10 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the connector provides no electrical contact between the mobile electronic device and another device or structure. 
Regarding claim 6, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring an adhesive material to help maintain the connector on the mobile electronic device when the connector contacts the mobile electronic device.  
Regarding claim 8, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein a high-friction surface is configured to increase an amount of force require to separate the connector from the mobile electronic device after attachment of the connector and the mobile electronic device.  
Regarding claim 12, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring wherein the connector provides no electrical contact between the mobile electronic device and another device or structure.  
Regarding claim 14, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring wherein the connector provides no electrical contact between the mobile electronic device and another device or structure.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S COMMENT

In view of applicant’s amendments to the claims submitted in the reply filed on 04/12/2022, the objections to the specification and claim indicated in the prior Office action have been withdrawn.  The claim rejections under 35 USC § 102 & 103 indicated in the prior Office action have been withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677


/Robert Sandy/Primary Examiner, Art Unit 3677